-0-
Voto disidente emitido por el
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Trías Monge.
Disiento por dos fundamentos.
A mi juicio el Tribunal descarta injustificadamente la apreciación de los hechos que hiciera el Tribunal Superior, y la sustituye por su propia apreciación. Aparte de las contradicciones y omisiones en los testimonios de los agentes, a las cuales este Tribunal resta importancia, pasa por alto que fue la juez de instancia quien vio y oyó declarar a dichos testigos y, además, estuvo personalmente en el lugar de los hechos al practicar una inspección ocular. La prueba que justifique a la Policía apartarse de los preceptos constitucionales que reconocen y ordenan garantizar el derecho a la intimidad y el derecho a protección contra registros y allanamientos irrazonables no puede considerarse livianamente. Dicha prueba tiene que ser aquilatada con mucho cuidado. No me satisfacen las explicaciones que se hacen en la sentencia de este Tribunal para revocar la apreciación que de dicha prueba hizo la honorable juez en instancia.
La Regla 17 de Procedimiento Criminal y el caso Payton v. New York, 443 U.S. 573 (1980), no son, a mi juicio, autoridad para sostener un allanamiento sin orden en las circunstancias aquí presentes. La Regla 17 autoriza la entrada a la fuerza a una edificación, para efectuar un arresto una vez se ha exigido la entrada. En Payton se atacó la validez constitucional de una disposición similar y *540se resolvió que la Enmienda IV, aplicable a los estados vía la XIV, prohíbe a la Policía penetrar a la casa de un sospechoso para hacer un arresto, si no se tiene una orden o no se obtiene el consentimiento para la entrada. Ex-presamente se señaló que no estaba ante la consideración del Tribunal la autoridad de la Policía para entrar a casa de un tercero a arrestar a un sospechoso. Esta decisión, en que concurrieron seis jueces del Tribunal Supremo federal limita considerablemente el alcance de nuestra Regla 17. Como puede apreciarse, las circunstancias aquí presentes distan mucho de lo preceptuado por dicha Regla.
Como final consideración, me parece arriesgado para nuestro sistema de justicia permitir que la entrada a una casa, sea una mansión o sea una modesta choza, se pueda dejar al arbitrio de la Policía a base de argumentos ingeniosos como los aquí presentes. El hecho de que el allanamiento efectuado tuviera el efecto de descubrir una gran cantidad de marihuana no puede justificar el afloja-miento de las garantías constitucionales. La invasión de un hogar y la validez de su registro no pueden dejarse a merced de los resultados.
Confirmaría la resolución recurrida.